Title: From Thomas Jefferson to John Hemings, 17 August 1825
From: Jefferson, Thomas
To: Hemings, John

Th: Jefferson to John HemingsMonto
Aug. 17.The covering the rooflets  of the flat top with tin would be a very useless expence, because shingles will turn the water as well, and it would be no guard against fire as a plank floor is to be laid over them. on this subject I spoke to mr Eppes and desired him to tell you also that in covering the terras of the offices, the plank need not be whole lengths; but let them break joints near the middle, and let them project 8.I. over the eves that a cornice may hereafter be put under the projection. You will have to make up your mind to go once more to Bedford, to put up the entablature of the parlour. you know that the carved members are done, and the ornaments of the frize ready. before you come away examine the plank on hand of what we got for that Cornice, and give mr Eppes a bill of what will be wanting to finish it, that it may be got at once & seasoned. considering how dear and distant heart pine is, you had better lay the floor of the Office terras with oak, which is as good & can be had at home. I believe you have the drawings. we may be able to do this work next summer perhaps. your friends here are well, and I wish you well.